Danhof, P. J.
(dissenting). This case was remanded to this Court by the Supreme Court for consideration of issue II, which involves the trial court’s instruction to the jury on the intoxication defense. A review of the record and the evidence presented therein indicates the intoxication defense was properly beforé the trial court. However, the trial court committed reversible error by instructing the jury on the capacity standard in violation of People v Crittle, 390 Mich 367; 212 NW2d 196 (1973). As the defendant’s conviction *205was not yet final as of the decisional date in Crittle, the defendant is entitled to the benefit of Crittle. People v Chambers #2, 64 Mich App 386; 236 NW2d 703 (1975). Therefore, I would reverse and remand for a new trial.